DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.
Response to Amendment
The amendment filed on 02/09/2022 is entered and acknowledged by the Examiner. Claims 1, 7, and 12 have been amended. Claims 2-3, 5-6, and 8-11 have been canceled. Non-elected claim 4 remains withdrawn from further consideration. Claims 1, 7, and 12-13 are currently pending in the instant application. 
Applicant’s arguments with respect to claim(s) 1, 7, and 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior 
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2002/0197461 A1 (hereinafter Takaya).
Regarding claims 1, 7, and 13, Takaya discloses a composite material (claimed resin composition) useful as materials in sensors (See [0004]) comprises a single crystal spherical oxide powder and a resin as a bonding material (See [0013], [0023], [0024], and [0067]-[0068]). Takaya discloses that the single crystal spherical oxide powder includes barium titanate ceramics (See [0048] and Example 1). Takaya discloses that the single crystal spherical oxide powder has no impurities (See [0065]); thus, the single crystal spherical oxide powder (barium titanate) of Takaya is a high-purity barium titanate powder having 20 ppm or less impurity such as Cl- as claimed. Because the single crystal spherical oxide powder (barium titanate) of Takaya is a high-purity barium titanate powder, there is no impurity in water to provide an electric conductivity of water extract of more than 50 uS/cm.

Takaya discloses a sphericity of about 0.9 or higher in order to prove filler characteristics (See [0020] and [0023]). In one embodiment, the preferred sphericity is from 0.9 to 1, or more preferably from 0.95 to 1.0 (See [0064]). The sphericity of Takaya satisfies the claimed conditions (A) to (C) because a sphericity of 1.0 equates to a perfectly spherical (100%) powder. Therefore, the sphericity of Takaya has (A) an average sphericity of more than 0.8, (B) less than 10% of sphericity of 0.70-0.75, and (C) less than 10% of sphericity 0.70 or less as claimed. It should be noted that the rang of less than 10% recited in conditions (B) and (C) includes 0%. In other words, the claimed sphericity does not contain, i.e., 0%, of sphericity 0.70 or less and sphericity of 0.70-0.75.  
With regards to the preamble of “a resin material for a sealing material” and a limitation of “wherein the resin material is useable as sealing material” are considered as future intended use. The recitation of “a resin material for a Best, 562 F.2d 1252,1254,195 USPQ 430,433 (CCPA 1977). See also MPEP 2112 I. The recitation that an element is useable for performing a function is not a positive limitation but only requires the ability to so perform. The recitation of a new intended use for an old product does not make a claim to that old product patentable.
Regarding claim 12, Takaya discloses that the composite material comprising all the claimed ingredients. Therefore, the composite material of Takaya inherently has the properties, i.e., Barcol hardness and wire deformation, as claimed. It has been held that “[p]roducts of identical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established."
The reference specifically or inherently meets each of the claimed limitations in their broadest interpretations.  The reference is anticipatory.
In the alternative that Takaya is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed resin composition (composite material of Takaya), any minor modification necessary to meet the claimed limitations, such as measuring the electric conductivity of extracted water of a no impurity the single crystal spherical oxide powder (barium titanate) to be within 50 uS/cm or less would have been within the purview of the skilled artisan in order to provide a pure single crystal spherical oxide powder without impurities.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761